Title: From John Adams to Daniel Coney, 11 January 1823
From: Adams, John
To: Coney, Daniel



dear Sir
Quincy Janry 11th. 1823

I have received your favour of the 7th. upon a very grave, serious, and important subject—You enquire how I get on this cold weather; I will tell you in few words—I have a bottle of hot water quart Bottl filled with boiling water, laid between the sheet at the foot of my Bed, and it defuses its heat through the whole Bed, and keeps me as warm as an egge under a setting hen—
Your machinery is as well contrived as mine for what I know to comfort old age—
I have as little to say upon Theology, and politicks as you have— / and am with esteem, your / friend and humble Servant
John Adams